DETAILED ACTION
Response to Arguments
The amendment filed 29 July 2022 has been entered in full. Accordingly, claims 1-5, 7-14, and 16-22 are pending in the application.
Response to Arguments
Regarding the claim objections, Applicant has corrected the dependencies of claims 7 and 16. Accordingly, the objections are withdrawn.
Regarding the rejections under 35 U.S.C. 102(a)(1), Applicant has, in response, amended independent claims 1, 10, and 19 to recite “wherein the first glitch type comprises one or more of a shader artifact, a discoloration artifact, a morse code pattern, a dotted line artifact, a parallel line artifact, a triangulation artifact, a line pixelization glitch, a screen stuttering artifact, a screen tearing artifact, or a square patch artifact.” Applicant argues on page 8 of the Remarks that Saqlain does not disclose any of the glitch types recited in the new limitation. Applicant’s argument is convincing; accordingly, the rejections are withdrawn.

Allowable Subject Matter
Claims 1-5, 7-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 10 and 19): “wherein the first glitch type comprises one or more of a shader artifact, a discoloration artifact, a morse code pattern, a dotted line artifact, a parallel line artifact, a triangulation artifact, a line pixelization glitch, a screen stuttering artifact, a screen tearing artifact, or a square patch artifact” in combination with the limitations regarding an ensemble classifier.

The closest prior art of record is noted as follows:Saqlain and Bai, as relied on in the previous Office action, fall short of meeting the limitations (i.e., any of the recited glitch types), as argued by Applicant.

Bahaadini et al. (Machine learning for Gravity Spy: Glitch classification and dataset, 2018, Information Sciences, No. 444, Pages 172-186) discloses combining various classifiers in an ensemble framework to classify time-frequency images of Laser Interferometer Gravitational wave Observatory (LIGO) glitches (see the Abstract). Even if the glitch classes in Table 1 on page 177 meet one or more of the recited glitch types, there does not appear to be a reasonable motivation to combine Bahaadini with Saqlain and Bai.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661